DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6-7, and 12 are objected to because of the following informalities:  Claim 1, line 10 "PWM" should be --pulse width modulation (PWM)--.  Claims 6 and 12 are objected to for being duplications of claims 1 and 7, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (2005/0268913) in view of Boyle (2005/0031322).
With respect to claims 1 and 6, Morris discloses a CPAP system [apparatus] comprising a fan (blower; 106, fig 1) that suctions air and delivers the air ([0027], lines 2-5); a sensor (112, fig 1) that measures a pressure of the air delivered by the fan ([0023], lines 13-16); a valve (108, fig 1) that regulates a pressure or flow rate of air supplied ([0027], lines 15-17) from the air outflow port via a tube (110, fig 1) to a mask worn on a patient (114, fig 1); and a valve drive unit (controller; 102, fig 1) that opens and closes the valve on the basis of a signal ([0023], lines 19-22), and a control unit (104, fig 1) that controls a closing speed of the valve and an opening degree of the valve (see [0023], lines 19-22) but is silent regarding a case having the fan and the sensor built therein and having an air inflow port and an air outflow port. 
However, Carrillo teaches a ventilation system (fig 2a) with a case (see box outlining the sensors and blower in fig 2a) having a fan (blower, fig 2a) and a sensor (pressure sensor, fig 2a) built therein and having an air inflow port (inlet port; into blower fig 2a) that allows the air sent into the fan to flow in therethrough and an air outflow port (hose connection port, fig 2a) that allows the air delivered from the fan to flow out therethrough (see [0038], lines 4-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Morris to include a case with ports as taught by Carrillo so as to provide all mechanical elements in one convenient location.
Further, the modified Morris lacks a motor drive unit  that controls a rotation speed of a motor by a PWM signal.
However, Boyle teaches a control system (fig 1) with a motor drive unit (controller, 160, fig 1) that controls a rotation speed (speed command/speed computed, fig 1) of a motor (110, fig 1), which rotates the fan (blower) on the basis measured by the sensor (optical encoder, fig 1; see [0027], lines 2-12), by a PWM signal (170, fig 1) and a synthesis unit (180, fig 1) that synthesizes three-phase signals for driving the motor (see [0022], lines 1-5), on the basis of the PWM signal. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of the modified Morris to include the motor drive and PWM signal as taught by Boyle so as to provide a variable speed to change the output to the patient dependent on his or her needs.
After the modification by Boyle, the controller of the modified Morris now opens and closes the valve based on signals from the PWM generator and 3 phase inverter.
With respect to claim 2, the modified Morris shows the control unit controls an opening speed of the valve (see [0023], lines 19-22 of Morris).
Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris and Boyle as applied to claims 1 and 6 above, and further in view of Smith (2001/0035187).







    PNG
    media_image1.png
    712
    445
    media_image1.png
    Greyscale










Annotated fig 1 of Smith.
With respect to claims 7 and 12, the modified Morris shows the valve but lacks the valve structures as claimed.
However, Smith teaches a valve (fig 1) includes a first fixing member (12, fig 1) that is disposed on an outer peripheral side of the tube and combined with the tube (18, fig 1; [0020] lines 8-9); a second fixing member (10, fig 1) that is combined with the first fixing member in a state where an accommodation space (see space within 12 in fig 1 where plates 24 and 22 sit) is formed between the first fixing member and the second fixing member (between 10 and 12 in fig 1); and a movable plate (22, fig 1) that is disposed in the accommodation space and is movable relative to the first fixing member and the second fixing member (see [0021], lines 9-11), wherein an inside of the accommodation space (see annotated fig 1 of Smith) communicates with an inside of the tube (the tube attaches to 18 and the inside communicates with the inside of the accommodation space) through a first air discharge hole (hole in the top of the tube attached to 18 in fig 1) formed in the tube, wherein a second air discharge hole (20, fig 1) communicating with the outside is formed in the second fixing member (see [0020], lines 10-11), wherein the movable plate is disposed so as to allow closing of the second air discharge hole (see fig 2A and [0021], lines 15-27), and has at least one air communication hole that allows communication between the inside of the second air discharge hole and the inside of the accommodation space (see annotated fig 1 of Smith), and wherein the movable plate is reciprocable between a fully closed position where the second air discharge hole is fully closed and a fully open position where the second air discharge hole is fully opened through the at least one air communication hole (see [0021], lines 15-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the valve of the modified Morris with the valve of Smith so as to replace one known valve with another to allow for controlled air flow. 
With respect to claim 8, the modified Morris shows the movable plate gradually increases an opening degree of the second air discharge hole through the air communication hole as the movable plate moves from the fully closed position to the fully open position (see 26 in fig 2A of Smith where the number of holes open and closed changes based on the location of the plate 22).
With respect to claim 9, the modified Morris shows a plurality of the air communication holes (26, fig 2A of Smith) are formed so as to be lined up along a movement direction of the movable plate (see arrow around element 36 of plate 22 moving to open and close holes 26), and are formed so as to have different opening areas (note the varying sizes of 26 in fig 2A), wherein the movable plate is movable from the fully closed position toward the fully open position such that the plurality of air communication holes sequentially communicate with the second air discharge hole, and wherein the second air discharge hole changes in opening degree depending on communication with each of the plurality of air communication holes (more holes are shown as the degree of the movable plate changes from open to closed and vice versa), and is fully opened by communication with the air communication hole having a largest opening area (all holes 2 are open) when the movable plate is located at the fully open position (see [0021], lines 15-27of Smith).
With respect to claim 10, the modified Morris shows the movable plate is reciprocally rotatable between the fully closed position and the fully open position around a rotation axis ( axis formed by 36 out of the page fig 2A of Smith).
With respect to claim 11, the modified Morris shows a guide groove (36, fig 2A of Smith) is formed in the movable plate (see connection to movable plate in fig 2A of Smith) so as to extend in a circumferential direction around the rotation axis (around axis out of page in fig 2A), and wherein the second fixing member is formed with a guide projection that is inserted into the guide groove (36 is from motor 34 on second fixing member of Smith).
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uesugi (2021/0038061), Quintanar (2020/0000980), Bowditch (2010/0170513), and  Truschel (2006/0130835) are cited to show additional respiratory devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785